ENTRY ORDER

                                            2018 VT 135

                          SUPREME COURT DOCKET NO. 2018-075

                                    DECEMBER TERM, 2018

 In re Phyllis McCoy-Jacien, Esq.                   }    Original Jurisdiction
 (Office of Disciplinary Counsel)                   }
                                                    }    Professional Responsibility Board
                                                    }
                                                    }    PRB NO. 2018-024

                         In the above-entitled cause, the Clerk will enter:

        ¶ 1.   On December 10, 2018, respondent was personally served with a copy of this
Court’s order of the same date, which set forth the conditions that respondent needed to satisfy to
purge her contempt. The December 10, 2018 order is attached as part of this decision. The Court
issued an amended order on December 11, 2018, which allowed the trustee to take possession of
respondent’s Vermont client files containing clients’ papers or property and to contact
respondent’s clients to return their files.

       ¶ 2.    On December 10, 2018, respondent appeared in the Superior Court, Rutland Unit,
Criminal/Family Division pursuant to an arrest warrant issued by this Court. This Court conducted
a hearing by telephone. Respondent provided information to the Court concerning the purge
conditions. She was released from custody after accepting service of an order that required her to
meet the trustee at her law office on December 11, 2018.

        ¶ 3.    On December 11, 2018, the trustee submitted an affidavit with this Court detailing
respondent’s compliance with the purge conditions set by this Court. He states that respondent
does not have any pending matters involving Vermont clients; she did not have co-counsel in
pending matters; and there are no opposing counsel or adverse parties. Subject to confirmation
from respondent’s review of respondent’s computer files and reexamination of materials in her
law office, as described below, the trustee believes that respondent has provided him with the last
known contact information and property from Vermont clients so as to enable him to return to
these clients their property and files.

        ¶ 4.     As set forth in his affidavit, the trustee accompanied respondent to her law office,
located in Whitehall, New York. Respondent identified and delivered to the trustee five files
involving Vermont clients that contained client property. Respondent agreed that she would
reexamine her banker boxes, filing cabinets, and computer files to confirm that the five files she
transferred to the trustee represented all of the files that contain “property to which the [Vermont]
clients are entitled to have returned to them, including and not limited to original documents, deeds,
wills, trusts for the return of said papers, other property and files” as required by this Court.
Respondent agreed to contact the trustee if she finds any additional files containing property of her
former Vermont clients and allow the trust to meet with her again to have access to her office and
files.

       ¶ 5.    Finally, the trustee avers that he is in possession of the records of respondent’s
Vermont IOLTA accounts, which appear to be inactive and do not appear to contain any fees paid
in advance that have not been earned.
        ¶ 6.    Based on information provided by respondent at the hearing and that set forth in
the trustee’s affidavit, we conclude that respondent has purged her contempt.

         ¶ 7.   The trustee was appointed in this case on March 29, 2018, as part of this Court’s
order suspending respondent’s license to practice law for nine months. He was appointed “to
inventory the files of the respondent, and to take action as seems indicated to protect the interests
of . . . respondent’s clients.” Administrative Order 9, Rule 24. Given respondent’s recent
cooperation, that process is now underway. It will be completed upon the submission of the
trustee’s written confirmation, based on respondent’s reexamination of her files and any additional
examination by the trustee of respondent’s office and files, that respondent has provided him with
the last known contact information and property of Vermont clients and his affirmation by affidavit
that he has completed the inventory of respondent’s files and taken the actions required to protect
the interests of respondent’s clients.

       Respondent is no longer in contempt of this Court’s September 12, 2018 order.


                                                 BY THE COURT:



                                                 Paul L. Reiber, Chief Justice

   Publish
                                                 Marilyn S. Skoglund, Associate Justice
   Do Not Publish

                                                 Beth Robinson, Associate Justice


                                                 Harold E. Eaton, Jr., Associate Justice


                                                 Karen R. Carroll, Associate Justice




                                                 2
3
4